Title: James Madison to L. Y. Atkins, April 1835
From: Madison, James
To: Atkins, L. Y.


                        
                            
                                
                            
                            
                                
                                    
                                
                                April 1835.
                            
                        
                        I have recd. yrs. to  [ ] of 26 Ult. enclosing the Rept. of Col. Long on the contemplated subject of a Rail Road
                            from Fredg. to the Western counties, and requesting my view on it, particularly of the route for it. Impressed as I am
                            with the importance of improvts. which cheapen & expedite, transportation & travel, I shd. feel it a duty
                            as well as pleasure, to  promote them in every way that I cd. But apart from my
                            little acquaintance with the general subject of Rail roads, I am so ignorant of the comparative charms of different routes, and in my present condn. so utterly unable to examine them, that I can only answer yr. letter by my thanks
                            for the friendly sentiments in expressn and by a tender of my respects & good wishes
                        
                            
                                
                            
                        
                    